Citation Nr: 1602674	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-11 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Fuchs' dystrophy and cataracts, claimed as secondary to service-connected keratoconus.

2.  Entitlement to service connection for sleep apnea, claimed as secondary to a service-connected psychiatric disorder.

3.  Entitlement to service connection for hypertension, claimed as secondary to a service-connected psychiatric disorder.

4.  Entitlement to an initial evaluation in excess of 30 percent for migraines with hyperventilation and blackouts, claimed as secondary to service-connected keratoconus.

5.  Entitlement to an initial evaluation in excess of 30 percent for a psychiatric disorder, to include depression with anxiety symptoms, claimed as secondary to service-connected keratoconus.

6.  Entitlement to an initial evaluation in excess of 10 percent for keratoconus.

7.  Entitlement to total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in May 2012, September 2012, August 2013, February 2014, and March 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a May 2012 rating decision, the RO granted service connection for keratoconus with an initial evaluation of 10 percent.  In September 2012, the RO granted service connection for migraines, secondary to keratoconus, with an initial noncompensable evaluation, and a psychiatric disorder, secondary to keratoconus, with an initial evaluation of 30 percent.  In August 2013, the RO denied, in part, service connection for sleep apnea, secondary to a psychiatric disorder; hypertension, secondary to a psychiatric disorder; and Fuchs' dystrophy and cataracts, secondary to keratoconus.  In February 2014, the RO granted an evaluation of 30 percent for migraines, effective from July 3, 2012.  In March 2015, the RO denied a claim for TDIU.  The issues of initial evaluation for migraines, psychiatric disorder, and keratoconus remain in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of service connection for sleep apnea and hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's current diagnosis of Fuch's dystrophy and cataracts are not attributable to his service-connected keratoconus disability.

2.  For the entirety of the appeal period, the Veteran's migraines have been manifested by frequent and completely prostrating attacks, lasting up to two days, and productive of severe economic inadaptability.

3.  For the entirety of the appeal period, the Veteran's psychiatric disorder has been manifested by symptoms that more closely approximate occupational and social impairment with occasional work decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms analogous to depressed mood, anxiety, panic attacks, and chronic sleep impairment.

4.  For the entirety of the appeal period, the Veteran's corrected distance vision acuity has been no worse than 20/100 in the right eye and 20/40 in the left eye, with lens correction differences between each eye of not more than three diopters for distance vision.


CONCLUSIONS OF LAW

1.  The Veteran does not have Fuch's dystrophy or cataracts that are proximately due to his service-connected keratoconus disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for an initial evaluation of 50 percent, but no higher, for migraines with hyperventilation and blackouts have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8199-8100 (2015).

3.  The criteria for an initial evaluation in excess of 30 percent for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).

4.  The criteria for an initial evaluation in excess of 10 percent for keratoconus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.76, Diagnostic Code 6066 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In regards to the Veteran's claims for Fuch's dystrophy and cataracts, and TDIU, the Veteran was sent a letter in March 2013 and January 2015, respectively, which provided information as to what evidence was required to substantiate his claims for and of the division of responsibilities between VA and the Veteran in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Therefore, no further notice is needed under VCAA.

In connection to his claims for migraines, psychiatric disorder, and keratoconus, the Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claims are substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations for his claims in May 2012, August 2012, April 2013, and February 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

A.  Service connection for Fuch's dystrophy and cataracts

As a preliminary matter, in his initial claim for VA benefits, the Veteran indicated that he believed his Fuch's dystrophy and cataracts had developed secondary to his service-connected keratoconus.  The Board notes that the Veteran has clarified on multiple occasions, including in his April 2015 VA Form 9, that he believes his Fuch's dystrophy and cataracts developed not as a direct result of service, but secondary to his service-connected keratoconus.  The Board will thus address his claim for service connection for Fuch's dystrophy and cataracts on a secondary basis.

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.   

Relevant evidence of record consists of private treatment records from October 2011 to August 2012, VA examinations in April 2013 and February 2015, and the Veteran's statements.

Private treatment records diagnosed the Veteran with Fuch's dystrophy and cataracts, but did not provide a medical opinion concerning the etiology of the conditions.  At the April 2013 VA examination, the examiner diagnosed the Veteran with bilateral cataracts and Fuch's dystrophy.  He opined that the conditions were not due to or aggravated by the Veteran's service-connected keratoconus because the latter alters the structure of the cornea and "not the health of endothelial layer on the cornea."  He remarked that the Veteran's cataracts are a "normal change with getting older."  At the February 2015 VA examination, the examiner diagnosed the Veteran with bilateral keratoconus, cataracts, and Fuch's dystrophy.  He commented that the cataracts and Fuch's dystrophy were "mild and not aggravated or caused by keratoconus," but did not provide a rationale.

Upon review of the evidence, the Board finds that service connection for cataracts and Fuch's dystrophy, secondary to service-connected keratoconus, is not warranted.  The Board notes that the April 2013 VA examiner explained that keratoconus alters the structure of the cornea, but not the health of the endothelial layer of the cornea.  Thus, the VA examiner found that the Veteran's current diagnoses of cataracts and Fuch's dystrophy were not due to or aggravated by the keratoconus.  To the contrary, the conditions were normal changes to the eye from advancing age.  

The Board acknowledges that the February 2015 VA examiner did not provide a rationale for his opinion that the Veteran's cataracts and Fuch's dystrophy were not due to or aggravated by his service-connected keratoconus.  The Board, however, finds compelling that, as discussed above, the only medical evidence of record providing an opinion regarding any etiological relationship between the Veteran's claimed cataracts and Fuch's dystrophy, and his service-connected keratoconus-the April 2013 VA examination-is negative.  

The Board has considered the Veteran's contention that his Fuch's dystrophy and cataracts are a result of or aggravated by his service-connected keratoconus; however, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the etiology of his diagnoses.  Thus, although the Veteran is competent to report symptoms observable to a layperson, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on a medical question such as this.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his Fuch's dystrophy and cataracts were not the result of or aggravated by his service-connected keratoconus.  Thus, the Veteran's own assertions as to the etiology of his eye disorders have little probative value.

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection.  The Veteran does not have bilateral cataracts and Fuch's dystrophy that is a result of or aggravated by his service-connected keratoconus.  Thus, the claim for service connection for cataracts and Fuch's dystrophy, claimed as secondary to his service-connected keratoconus, must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Higher Initial Evaluation

The Veteran contends that his service-connected migraines, evaluated at 30 percent; psychiatric disorder, evaluated at 30 percent; and keratoconus, evaluated at 10 percent, are more disabling than reflected by the ratings initially assigned by the AOJ.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

a.  Migraines

In its September 2012 rating decision, the AOJ granted service connection for migraines with hyperventilation and blackouts, secondary to the Veteran's service-connected keratoconus, under Diagnostic Code 8199-8100.  The AOJ assigned an initial noncompensable evaluation, and increased it to 30 percent in February 2014, effective as of the date of the claim's filing on July 3, 2012.  

Diagnostic Code 8100 provides that a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks.  38 C.F.R. § 4.124a.

Relevant evidence of record includes private treatment records from June 2012 to March 2013, a February 2015 VA examination, and the Veteran's statements.

In August 2012, the Veteran's private physician completed a Disability Benefits Questionnaire (DBQ).  He reported that the Veteran suffered from constant head pain on both sides, which lasted more than two days.  He remarked that the Veteran's migraines were not prostrating but impacted his ability to work; he did not provide a description of how the migraines impacted the Veteran's ability to work.  In September 2012, the Veteran reported that his migraine medication did not help, that his pain level was at a nine or ten out of ten, and that during an attack he had to lay down alone in a dark room.  Private treatment records in September 2012 reflect that the Veteran's migraines lasted three to four days, and included symptoms such as light and sound sensitivity, vomiting, nausea, and syncope (loss of consciousness) in September 2011. 

An October 2012 DBQ completed by the Veteran's private physician reveals that between September 2012 and October 2012, the Veteran experienced 17 headaches, each lasting up to two days.  Symptoms included vomiting, nausea, diarrhea, double vision, and light and sound sensitivity.  The physician remarked that prostrating attacks occurred more frequently than once a month and impacted his ability to work; he did not provide a description of how the migraines impacted the Veteran's ability to work.  

In October 2012, the Veteran submitted a migraine log with entries from August 2012 to October 2012.  The log reflects that he had 11 days without a headache, suffered seven prostrating attacks lasting for about 2 hours, and 13 prostrating attacks lasting longer than 2 hours.  He reported that during attacks he had to retreat to a dark, silent room; that light and sound aggravated his headache; and that he experienced nausea, lack of appetite, visual disturbance, depression, and elevated blood pressure.  He commented that his prescription medication and over the counter medication did not provide any relief.

Private treatment records in November 2012 reveal that the Veteran experienced 18 headaches since his last visit and that he no longer suffered from transient ischemic attacks (TIA).  Records in March 2013 reflect that the Veteran's symptoms were worsening and that he reported having to miss work due to the migraines.  Records in September 2013 show that the Veteran complained of TIA, worsening migraine symptoms, visual disturbances, and increased weakness.

At his February 2015 VA examination, the Veteran reported that he experienced migraines two to three times per week associated with pulsating or throbbing pain on both sides of the head, with symptoms such as nausea, vomiting, sensitivity to light, and changes in vision.  The examiner found that he suffered from prostrating attacks once a month and that the migraines did not impact the Veteran's ability to work.

Upon review of the evidence, the Board finds that an initial evaluation of 50 percent for the entirety of the appeal period is warranted.  As an initial matter, the Board finds the Veteran's statements to be competent and credible.  The Veteran is competent to describe his migraine symptoms, such as the duration and intensity of the headaches, and associated symptoms like nausea, vomiting, light and sound sensitivity, and changes in vision.  The Board notes that the Veteran's statements are corroborated by the private treatment records, which show that the Veteran experienced about 35 migraines between August and November 2012, with symptoms such as vomiting, nausea, and light and sound sensitivity.  Further, the Board notes that the Veteran's migraine log reveals that some of his prostrating attacks occurred while at work, and that during those times the Veteran had to retreat to a dark, silent room.  

The Board notes that the October 2012 DBQ shows that between September and October 2012, the Veteran suffered from 17 headaches, each lasting up to two days, and with symptoms such as vomiting, nausea, and light and sound sensitivity.  The Board acknowledges that the physician found the attacks to be frequent and prostrating.  Although the February 2015 VA examination found that the Veteran only experienced prostrating attacks once a month, the examiner noted that the Veteran's migraines required him to go to a dark, quiet room for several hours two to three times per week, an average of eight to 12 migraines per month.  The Board finds that the migraines described by the VA examiner, which included symptoms such as nausea, vomiting, and light and sound sensitivity, are similar to the migraines described in the October 2012 DBQ, and are at least as likely as not prostrating attacks.  Thus, the Board concludes that the Veteran's migraines more closely resemble very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Board notes that an initial evaluation of 50 percent is the maximum evaluation the Board may grant under Diagnostic Code 8100, and therefore consideration of staged ratings is not necessary.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.124a; see also Fenderson, 12 Vet. App. at 126.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an initial evaluation of 50 percent is warranted for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8199-8100.  

b.  Psychiatric disorder

In its September 2012 rating decision, the AOJ granted service connection for a psychiatric disorder, to include depression with anxiety symptoms, secondary to service-connected keratoconus, under 38 C.F.R. § 4.130, Diagnostic Code 9434, with an initial evaluation of 30 percent.

Pursuant to this Diagnostic Code, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Also of relevance, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms (e.g. depressed and mild insomnia) or some difficulty in social and occupational functioning but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  A GAF score of 71 to 80 denotes transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) with no more than slight impairment in social and occupational functioning.

Although the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).

Relevant evidence of record consists of VA treatment records from February 2013 to July 2015, VA examinations in August 2012, April 2013, and February 2015, as well as statements from the Veteran, his wife, and his daughter. 

At the August 2012 VA examination, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS), with a GAF score of 70.  The examiner found that the Veteran's keratoconus had caused him to be mildly depressed and anxious, but not enough to seek out treatment or to meet the anxiety criteria.  The examiner reported that the Veteran did not experience any significant functional impairment. 

In July 2012, the Veteran's daughter, who has a master in social work, submitted a statement explaining that the Veteran did not possess "the necessary skills to cope with a crisis."  She claimed that the Veteran became instantly "overwhelmed and aghast at anything out of his norm" and easily fixated on things.  She recounted that his fixations consumed his life and resulted in impaired sleep and compulsive researching.  

In September 2012, the Veteran contended that sometimes he found it difficult to function, and that he became "easily agitated and depressed regarding the [worsening] of [his] eye sight and headaches."  He claimed that he felt overwhelmed all the time and that his wife accused him of fixating on uncontrollable things.  He reported that he and his wife had been arguing over "many little unimportant issues."  

In October 2012, the Veteran's wife submitted a statement contending that the Veteran hardly slept, and when he did, it was for no more than five or six hours.  She explained that he worried all the time and was obsessive with any issue, "[making] small matters mountains."  She claimed that his eye condition had "forced [him] to go in a dead end position with no chance of ever being promoted and this [caused] him a tremendous deal of depression."  She stated that they no longer visited their children in other cities by car because the drive was too stressful for the Veteran.

At the April 2013 VA examination, the examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, with a GAF score of 65.  The examiner found the Veteran to have mild to moderate transient symptoms, which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that he got along well with his two children, but that he and his wife were drifting apart.  Nevertheless, he stated that he and his wife did many things together.  He claimed to get along well with everyone he knew outside the family.  He reported he was employed full-time in the chemical supply branch at a paper mill for the past 30 years, and that he felt depressed because his eye condition had curtailed his promotional potential.  

VA treatment records show that the Veteran struggled with depression and anxiety.  In March 2013, he stated he was less withdrawn and had begun teaching at his church's Sunday school.  In April 2013, his mental health had declined and he felt increased depression and anxiety due to his eye condition.  He had less contact with his family and exhibited moderate levels of emotional distress.  He had a GAF score of 64.  In May 2013, he stated he was participating in church and enjoyed helping other families; his GAF score was 69.  In November 2013, he shared that he became the interim pastor at his church.  He reported mild levels of emotional distress and had a GAF score of 69.  In February 2014, he contended that there was heightened tension between him and his wife and that he was teased and disrespected at work, which increased his depression.  In March 2014, he had an incident at work that resulted in embarrassment and anger, but it allowed his wife and him to start discussing the possibility of early retirement.  In May 2014, he reported mild depression and the desire to keep working as long as possible.

At his February 2015 VA examination, the examiner diagnosed the Veteran as having adjustment disorder with mixed anxiety and depressed mood, and found he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran stated that he and his wife had been married for over 30 years, but that they did not talk a lot and that he had lost interest in having sexual relations.  He reported that he had a mental meltdown while he and his wife were arguing and that he "ran out of the room and got a gun."  He related that he "just started crying" and immediately called his pastor for counseling.  The Veteran contended that he enjoyed reading, yard work, and ministering and teaching at his church, but that he had started to lose interest in those activities.  He explained that he had difficulty sleeping because he worried all the time.  He claimed that he had started to have memory problems where he would get confused regarding simple things and start to panic.  He stated that he no longer socialized, and that he isolated himself from his friends.  The examiner noted that the Veteran was dressed and groomed appropriately, interacted in a calm and polite manner, did not appear to be anxious, his speech was spontaneous and normal, his thought processes were logical, and there was no signs of psychosis or unusual behavior.  He found that the Veteran exhibited moderate symptoms of depression.

VA treatment records in March 2015 reveal that the Veteran continued to struggle with insomnia and rarely slept more than four hours per day.  He contended that work was stressful due to a negative event that resulted in a case involving human resources and his union representative, which went to court.  The examiner commended his approach to the situation, which was "appropriately assertive rather than passive or aggressive."  The examiner noted that he and his wife were communicating better and getting along fairly well.  She found that he exhibited a moderate level of emotional distress.  In May 2015, the Veteran reported that his brother had died unexpectedly, which had caused increased depression.  He continued to struggle with insomnia and migraines, which were severe and frequent.  He expressed feeling pleased with the new pastor at his church and was looking forward to spending time with his grandchildren.  In July 2015, the Veteran commented that he still struggled with insomnia, as well as stress and depression in regards to his eye condition and migraines.  He stated that the visit with his grandchildren "[lifted his] spirit," and that he was looking forward to some time off from work.  The examiner found that he was experiencing moderate level of emotional distress, with continued depression, insomnia, and stress coping with his keratoconus and migraines.  

Upon review of the evidence, the Board finds that an initial evaluation in excess of 30 percent is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  In so concluding, the Board finds that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  The Board finds particularly persuasive the Veteran's positive relationship with his wife and grandchildren, his involvement at his church, and his recent success at managing stressful situations at work.  See Mauerhan, 16 Vet. App. at 436.  

In the present case, the evidence does not show that the Veteran exhibited occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, impaired judgment, and difficulty establishing and maintaining effective work and social relationships.  The Board acknowledges that the Veteran suffers from mild to moderate depression, isolationism, compulsive fixations, insomnia, and some difficulty with relationships at work.  There is, however, no evidence of record that the Veteran suffers from panic attacks more than once a week, that he has circumstantial, circumlocutory, or stereotyped speech, difficulty understanding complex commands, impaired short and long-term memory, or impaired abstract thinking.  

To the contrary, the Veteran has been working full-time at the same place of employment for the past 30 years, and was recently commended by his psychologist on the way he handled a difficult and stressful situation at work.  Additionally, the Veteran is heavily involved in his church as he teaches Sunday school and was the interim pastor until a new pastor could be hired.  Although the Veteran did have a mental breakdown when arguing with his wife, where he got a gun and started crying, he immediately reached out to his pastor for guidance and help.  Further, the Veteran contended that had been offered a promotion at work but had to decline it because of his eye condition, not his mental acuity.  Additionally, while the Veteran has experienced difficulty in his relationship with his wife, they are communicating better and have begun discussing the possibility of early retirement and their future.  Thus, the Board does not find that the Veteran's symptoms approximate a 50 percent disability rating.  See 38 C.F.R. § 4.130.

In its analysis, the Board has considered the GAF scores ranging from 64 to 70 assigned to the Veteran during the course of his VA appeal.  The Board concludes that they align more closely with a rating of 30 percent for his psychiatric disorder.  The Veteran displayed depression and some level of anxiety due to his eye condition and its associated problems, such as his chronic migraines, lack of work promotional potential, and having to rely on others for help with some activities.  He, however, was able to maintain full-time employment and managed his relationships at work, with his family, and at his church.  He has been married to his wife for over 30 years with no period of separation, and appears to have a good relationship with his children and grandchildren.  This demonstrates that despite some difficulties, the Veteran still maintains an ability to establish and maintain relationships.  

Regardless, the GAF scores assigned in a case are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  In so finding, the Board notes that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.21, 4.3, 4.126(a), 4.130, Diagnostic Code 9434.

The Board has also considered whether staged ratings would be warranted; however, the evidence of record does not show that a rating in excess of 30 percent for the psychiatric disorder would be warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an initial evaluation in excess of 30 percent for a psychiatric disorder, to include depression with anxiety symptoms, secondary to service-connected keratoconus, is not warranted for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.76, 4.130, Diagnostic Code 9434.  

c.  Keratoconus

In its May 2012 rating decision, the AOJ granted service connection for keratoconus under Diagnostic Code 6066, with an initial evaluation of 10 percent.  

Eye impairment is rated on the basis of impairment of central visual acuity.  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  When the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye, the evaluation of the poorer eye should be done using either its uncorrected or corrected visual acuity, whichever results in the better combined visual acuity.  38 C.F.R. § 4.76 (2015). 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye.  Id.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/70 in both eyes; (2) corrected visual acuity is 20/100 in one eye and 20/70 in the other eye; (3) corrected visual acuity is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity is 15/200 in one eye and 20/50 in the other eye; or (5) corrected visual acuity is 10/200 in one eye and 20/40 in the other eye.  Id.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/70 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/70 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/50 in the other eye.  Id.

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and 20/70 in the other eye.  Id.

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in one eye and 20/100 in the other eye; (2) corrected visual acuity is 15/200 in one eye and 20/100 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/100 in the other eye.  Id.

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/200 in both eyes; (2) corrected visual acuity is 15/200 in one eye and 20/200 in the other eye; or (3) corrected visual acuity is 10/200 in one eye and 20/200 in the other eye.  Id.

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in both eyes; or (2) corrected visual acuity is 10/200 in one eye and is 15/200 in the other eye.  Id.

A 90 percent disability rating is warranted for impairment of central visual acuity when corrected visual acuity is 10/200 in both eyes.  Id.

Relevant medical evidence consists of private treatment records from October 2011 to October 2013, and VA examinations in May 2012, April 2013, and February 2015.

Private treatment records reveal that in October 2011, visual acuity for corrected distance vision in the right eye was 20/40, with a lens correction of +6.75, and the left eye was 20/25, with a lens correction of +3.00.  In August 2012, visual acuity for corrected distance vision in the right eye was 20/40, with a lens correction of +6.75, and the left eye was 20/25, with a lens correction of +3.00.  In September 2012, visual acuity for corrected distance vision in the right eye was 20/100 and the left eye was 20/40, with no measured lens corrections.  In April 2013, visual acuity for corrected distance vision in the right eye was 20/40, with a lens correction of +6.50, and the left eye was 20/30, with a lens correction of +1.50.  In October 2013, visual acuity for corrected distance vision in the right eye was 20/100, with a lens correction of +5.25, and the left eye was 20/30, with a lens correction of +1.75.

The VA examinations reveal that in May 2012, visual acuity for corrected distance vision was 20/100 in the right eye and 20/40 in the left eye; in April 2013, it was 20/100 in the right eye and 20/40 in the left eye; and in February 2015, it was 20/100 in the right eye and 20/40 in the left eye.

Upon review of the evidence, the Board finds that an initial rating in excess of 10 percent for keratoconus is not warranted.  The Board finds that the Veteran's visual acuity is no worse than 20/100 in the right eye and 20/40 in the left eye for the entirety of the appeal period.  Under Diagnostic Code 6066, visual acuity of 20/100 in the poorer eye with a visual acuity of 20/40 in the better eye results in a rating disability of 10 percent.  

An evaluation of 20 percent is only warranted when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye, 20/200 in one eye and 20/40 in the other eye, 20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 in the other eye.  The Board finds that there is no medical evidence that the Veteran's corrected visual acuity meets the criteria.

The Board has considered the Veteran's contention that he should be rated in excess of 10 percent based on his February 2015 uncorrected distance vision of 10/200 and uncorrected near vision of 5/200 in the right eye.  The Board notes that 38 C.F.R. § 4.76 instructs to evaluate visual acuity based on corrected distance vision, unless the lens required to correct the distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision from the better eye.  In those cases, 38 C.F.R. § 4.76 directs to use either the uncorrected or corrected visual acuity, whichever results in the better combined visual acuity.  The Board finds that visual acuity under 38 C.F.R. § 4.76 refers to distance visual acuity, and not near visual acuity.  

Private treatment records reveal that the lens required to correct the Veteran's near vision in the poorer eye differed by more than 3 diopters from the lens required to correct his near vision of the better eye.  The Board, however, notes that the lens corrections in this case pertain to near vision, not distance vision.  Under 38 C.F.R. § 4.76, uncorrected visual acuity may only be used when the difference in diopters pertains to distance vision.  Because the difference in diopters in the Veteran's case pertain to near vision and not distance vision, the Board must apply the corrected visual acuity; in this case, the February 2015 visual acuity is of 20/100 in the right eye and 20/40 in the left.  

The Board has also considered whether staged ratings would be warranted; however, the evidence of record does not show that a rating in excess of 10 percent for keratoconus would be warranted at any time during the period on appeal, as corrected visual acuity was no worse than 20/100 in the right eye and 20/40 in the left eye.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an initial evaluation in excess of 10 percent for keratoconus is not warranted for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.76, 4.79, Diagnostic Code 6066.  

d.  Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate for the Veteran's claims for increase for migraine, psychiatric disorder, and keratoconus, thus requiring that the AOJ refer the claims for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  The Board finds that at no time have the disorders under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of frequent periods of hospitalization, or evidence that the Veteran's service-connected disabilities have otherwise rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, even if the schedular evaluation is not found to be adequate in this case, the Veteran has not shown any marked interference with employment or frequent periods of hospitalization due to his service-connected disabilities.  To the contrary, he indicated that he continues to work full-time in the chemistry supply branch at a paper mill plant.  Simply put, the Veteran's service-connected disabilities do not demonstrate an exceptional or unusual disability picture that would warrant referral for extraschedular consideration in this case.


ORDER

Entitlement to service connection for Fuchs' dystrophy and cataracts, claimed as secondary to service-connected keratoconus, is denied.

Entitlement to an initial evaluation of 50 percent for migraines with hyperventilation and blackouts, claimed as secondary to service-connected keratoconus, is granted.

Entitlement to an initial evaluation in excess of 30 percent for a psychiatric disorder, to include depression with anxiety symptoms, claimed as secondary to service-connected keratoconus, is denied.

Entitlement to an initial evaluation in excess of 10 percent for keratoconus is denied.

Entitlement to a TDIU is denied.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the hypertension, sleep apnea and TDIU issues.

In regards to his claim for hypertension, the Veteran's service treatment records (STRs) reveal that he complained of chest pains in June 1982 and October 1982.  Further, medical notations throughout his STRs show that his blood pressure measured 120/82 in June 1982; 120/82, 120/92, and 122/84 in October 1982; and 138/80 in February 1983.  In addition, the Board notes that the Veteran reported a history of heart murmurs and shortness of breath during activities, and a physician observed a grade I/IV, probably benign, systolic murmur in June 1982.

At the April 2013 VA examination, the examiner noted that the Veteran's STRs did not reflect any treatments or diagnosis for hypertension.  The examiner remarked that the Veteran was overweight in 1983, with a diagnosis of exogenous obesity, but that there was no related diagnosis of hypertension.  Further, the examiner commented that the Veteran underwent a mental health evaluation in March 1984, but there was no associated elevated blood pressure or diagnosis of hypertension related to any impression of a mental condition.  The examiner opined that the Veteran's hypertension was less likely than not a result of or aggravated by his in-service exogenous obesity or his service-connected psychiatric disorder.

The Board, however, notes that the VA examiner did not discuss the Veteran's blood pressure while in service, which ranged from 120/92 to 138/80, as well as the medical notation indicating a possible heart murmur.  Further, the examiner did not discuss the Veteran's complaints while in service of chest pain and shortness of breath when engaging in activities.  In addition, in April 2015, the Veteran submitted a medical treatise from the Public Library of Science entitled "The Association between Hypertension and Depression and Anxiety Disorders: Results from a Nationally-Representative Sample of South African Adults," which demonstrated an association between hypertension and depression and anxiety.

Thus, the Board finds that the April 2013 VA examination was not adequate and that a remand is required to obtain an addendum medical opinion.  See Barr v. Nicholson, 21 Vet. App. 31 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).

In connection to his claim for sleep apnea, the Veteran submitted a statement from his wife in October 2012.  She contended that while the Veteran was in service, he used to wake up throughout the night gasping for air and he appeared to be choking.  She remarked that he snored excessively to the point he would awaken her in the middle of the night.  She also commented that come morning, he would often tell her that he felt exhausted even though he had gone to sleep at a decent hour the night before.  She explained that she always thought he had some sleep issue due to the snoring and gasping for air, but that at the time she thought it was due to his excessive weight.  

At the April 2013 VA examination, the examiner noted that while the Veteran was diagnosed with exogenous obesity during service, he was referred to a diet clinic and had successfully lost the excess weight by May 1984.  The examiner remarked that there was no indication that the Veteran was overweight at the time of separation and no sleep apnea associated with the Veteran's excessive weight while in service.  Further, the examiner commented that the Veteran underwent a mental health evaluation in March 1984, but there was no sleep apnea associated to any impression of a mental condition.  The examiner also observed that the Veteran was diagnosed with sleep apnea in February 2012 and there was no noted connection with depression.  The examiner opined that the Veteran's sleep apnea was less likely than not a result of or aggravated by his in-service exogenous obesity or his service-connected psychiatric disorder.

The Board, however, notes that the examiner did not discuss the October 2012 contentions from the Veteran's wife describing his excessive snoring and episodes of gasping for air in the middle of the night while in service.  Further, the examiner did not address the claims that the Veteran used to awaken tired despite going to bed at a decent hour.  In addition, in April 2015, the Veteran submitted a medical treatise from the Anxiety and Depression Association of America, which discussed how stress and anxiety could cause sleeping problems or aggravate existing problems, to include sleep apnea.

Thus, the Board finds that the April 2013 VA examination was not adequate and that a remand is required to obtain an addendum medical opinion.  See Barr v. Nicholson, 21 Vet. App. 31 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).

On remand, any ongoing VA and private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA and private treatment that he may have had for his hypertension and sleep apnea that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Refer the Veteran's claims file to the VA examiner who provided the April 2013 VA examination of his hypertension for an addendum medical opinion.  The entire claims file must be made available to and reviewed by the examiner.

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer an opinion addressing whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension was incurred in or is a result of the Veteran's service.  Further, the examiner should opine whether the Veteran's hypertension was a result of or aggravated by any of his service-connected disabilities, to include a psychiatric disorder, migraines, and keratoconus.

The examiner must specifically address the medical evidence in the claims file, to include STRs from June 1982, October 1982, and February 1983, which reflect blood pressure readings ranging from 120/92 to 138/80, as well as June and October 1982 notations of the Veteran's history of a heart murmur.   

Further, the examiner is asked to discuss the medical treatise the Veteran submitted from the Public Library of Science entitled "The Association between Hypertension and Depression and Anxiety Disorders:  Results from a Nationally-Representative Sample of South African Adults," which demonstrated an association between hypertension and depression and anxiety.   

The examiner must set forth a rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

3.  Refer the Veteran's claims file to the VA examiner who provided the April 2013 VA examination of his sleep apnea for an addendum medical opinion.  The claims file must be made available to and reviewed by the examiner.

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer an opinion addressing whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's sleep apnea was incurred in or as a result of the Veteran's service.  Further, the examiner should opine whether the Veteran's sleep apnea was a result of or aggravated by any of his service-connected disabilities, to include a psychiatric disorder, migraines, and keratoconus.

The examiner must specifically address the statements submitted by the Veteran's wife in October 2012, which described the Veteran's excessive snoring and gasping for air in the middle of the night while in service.  

Further, the examiner is asked to discuss the medical treatise the Veteran submitted from the Anxiety and Depression Association of America, which discusses how stress and anxiety may cause or aggravate sleeping problems, to include sleep apnea.   

The examiner must set forth a rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

4.  Following any additional indicated development, review the claims file and readjudicate the issues remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


